         Case 1:19-cr-00725-JPO Document 197 Filed 07/06/21 Page 1 of 1



                                        The Law Offices Of

                       J o s e p h A. B o n d y

Joseph A. Bondy                                                             1776 Broadway
                                                                            Suite 2000
                                                                            New York NY 10019
Stephanie R. Schuman                                                        Tel 212.219.3572
(Of Counsel)                                                                Fax 212.219.8456

                                                                            josephbondy@mac.com

                                                           July 6, 2021

(By E-Mail and PACER)
Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

        We write to request modi cation of Mr. Parnas’ pre-trial release, to allow him to attend
evening synagogue services. Services are held from Sunday to Friday, beginning at 7:30 pm, and
on Saturdays one hour before Shabbat ends. Mr. Parnas currently has a 7:00 pm to 7:00 am
curfew, with travel restricted to the SDFL. Mr. Parnas’s GPS monitoring and all other terms of
his release will remain in place.

       The Government and Mr. Parnas’ Pre-Trial Services Of cers have no objection to this request.

       Thank you in advance for consideration of this application.

                                                           Respectfully submitted,

                                                           ______/S/______
                                                           Joseph A. Bondy


cc:    All Counsel
       USPTOs Joshua Rothman (SDNY)
       Justin Brownlee (SDFL)
                  fi
                                             fi
